Case: 18-40843      Document: 00515089615         Page: 1    Date Filed: 08/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-40843                              FILED
                                  Summary Calendar                      August 23, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROGER GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-33-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Roger Garcia appeals his conviction for failure to register as a sex
offender in violation of 18 U.S.C. § 2250(a). The district court sentenced him
to 18 months of imprisonment and a 10-year term of supervised release.
Although Garcia has been released from prison, his appeal is not moot. See
Spencer v. Kemna, 523 U.S. 1, 7 (1998).
       First, Garcia argues that there was insufficient evidence of his failure to
register a change of employment. We review a challenge to the sufficiency of

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 18-40843   Document: 00515089615    Page: 2   Date Filed: 08/23/2019


                                 No. 18-40843

the evidence following a bench trial for “whether the finding of guilt is
supported by substantial evidence, i.e., evidence sufficient to justify the trial
judge, as the trier of fact, in concluding beyond reasonable doubt that the
defendant is guilty.” United States v. Turner, 319 F.3d 716, 720 (5th Cir. 2003)
(internal quotation marks and citation omitted).
       Viewed in the light most favorable to the Government, the finding of
guilt was supported by substantial evidence. See id. at 720-21. Garcia was
aware that he was required to register under Texas law, signed documents to
that effect, and in fact did register in Texas. Both the Texas and federal
offender notices specifically set out the requirement that Garcia report any
change in his employment status. Adriana Reyes testified that Garcia failed
to report that he was no longer working for Guevara Construction. Hector
Guevara testified that he ended Garcia’s employment because of an economic
slowdown. The district court reasonably inferred from this evidence that,
despite Garcia’s assertion to the contrary, he was not still employed by
Guevara and, thus, was required to report to the probation officer the change
in his employment status. See 34 U.S.C. § 20913(c); Turner, 319 F.3d at 720-
21.    Therefore, Garcia’s challenge to the sufficiency of the evidence is
unavailing. See Turner, 319 F.3d at 720.
       Second, Garcia argues that he suffered a due process violation because
the statute of conviction is unconstitutionally vague as it does not provide
adequate notice of its prohibited conduct. Because we have rejected similar
due process claims, Garcia has not demonstrated a constitutional violation
related to notice of the reporting requirements. See United States v. Heth, 596
F.3d 255, 259 (5th Cir. 2010); United States v. Whaley, 577 F.3d 254, 262 & n.6
(5th Cir. 2009).
       The judgment of the district court is AFFIRMED.



                                       2